t c summary opinion united_states tax_court daye calvert petitioner v commissioner of internal revenue respondent docket no 23246-04s filed date daye calvert pro_se linda a neal for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated section references hereafter are to the internal_revenue_code in effect for the year at issue this case is decided without regard to the burden_of_proof in some instances sec_7491 shifts the burden_of_proof to respondent since this case involves only a question of law sec_7491 is not applicable here respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the year the sole issue for decision is whether social_security_benefits received by petitioner during are includable in gross_income under sec_86 some of the facts were stipulated those facts and the accompanying exhibits are so found and are incorporated herein by reference petitioner’s legal residence at the time the petition was filed was shreveport louisiana petitioner was married and lived with his wife at shreveport louisiana petitioner has a degree in architectural engineering and during the year at issue was employed as construction superintendent on a 2-year project at reno nevada for the duration of his employer’s construction_contract which included the year petitioner rented an apartment at reno nevada his spouse did not move to reno but continued occupying their residence at shreveport louisiana at trial petitioner acknowledged that from time to time he visited his spouse at their shreveport home during the 2-year period he was at reno he also acknowledged that he and his spouse were not separated 2in the notice_of_deficiency respondent determined that petitioner earned interest_income of dollar_figure during the year at issue petitioner did not address this determination at trial consequently it is considered to be conceded by petitioner due to marital discord and they were separated during the year at issue solely because of his employment during the year petitioner received dollar_figure in social_security_benefits for that year petitioner filed a federal_income_tax return with the filing_status of married_filing_separately he reported the dollar_figure in social_security_benefits on his return and based on his computation on a social_security_benefits worksheet he calculated that dollar_figure of the dollar_figure constituted the taxable_portion of his social_security_benefits however petitioner relied upon the language on line of the worksheet which states but if you are married_filing_separately and you lived apart from your spouse for all of enter -0- on line 20b be sure you entered ‘d’ to the right of the word ‘benefits’ on line 20a because petitioner lived at reno nevada the entire year except for periodic visits to his wife and since he was filing his return separately he accordingly did not enter any amount as income on line 20b of his return however he entered the dollar_figure on line 20a and entered the letter d pursuant to the directions of the social_security_benefits worksheet petitioner claims therefore that no portion of his social_security_benefits is taxable he claims that he lived apart from his wife for the year in the notice_of_deficiency respondent determined that the taxable_portion of the social_security_benefits was dollar_figure and accordingly determined the deficiency of dollar_figure the fundamental question in this case is whether petitioner and his spouse lived apart from each other during the taxable_year as noted above petitioner lived at reno nevada that year because of his employment but admitted that he occasionally visited his spouse at their matrimonial domicile in 118_tc_373 the court concluded that for purposes of sec_86 living apart means living in separate residences at all times during the taxable_year this means that the taxpayer and his or her spouse live in separate residences on each day of the year dubois v commissioner tcmemo_2003_222 the fact that petitioner in this case lived in reno nevada away from hi sec_3the social_security_benefits worksheet is not required to be filed as part of the return at trial however the parties offered into evidence the worksheet and it shows that even though petitioner concluded that no portion of his social_security_benefits was taxable he made the computation for that portion of the worksheet lines through and that computation reflected the taxable_portion of his social_security_benefits to be dollar_figure the identical amount determined by respondent petitioner ignored that result because he considered such result to be inconsistent with the fact that he lived separate and apart from his spouse during that year and since line of the form stated that if he lived apart from your spouse for all of enter -0- on line 20b he followed that directive and entered zero taxable social_security income on his return 4the deficiency includes additionally the dollar_figure in interest_income determined in the notice_of_deficiency wife and occasionally visited his wife does not establish that petitioner and his spouse were living apart in mcadams v commissioner supra pincite the court noted petitioner also argues that he merely ‘visited’ his wife and did not live with her in costa v commissioner t c memo we concluded that intermittent visits sufficed to establish that the spouses did not live apart the court also cited sec_1_85-1 income_tax regs relating to employment compensation which states a taxpayer does not live apart from his or her spouse at all times during a taxable_year if for any period during the taxable_year the taxpayer is a member of the same household as such taxpayer’s spouse a taxpayer is a member of a household for any period including temporary absences due to special circumstances during which the household is the taxpayer’s place of abode a temporary absence due to special circumstances includes a nonpermanent absence caused by illness education business vacation or military service the court concludes that petitioner in this case did not live separate and apart from his wife during the year at issue therefore dollar_figure of the social_security_benefits paid to him that year constituted gross_income respondent is sustained on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
